FILED
                             NOT FOR PUBLICATION                            JUL 30 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWIN SEVRENCE,                                  No. 11-15234

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00518-LRH-
                                                 VPC
  v.

N.D.O.C.; et al.,                                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Nevada state prisoner Edwin Sevrence appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference in violation of the Eighth Amendment. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Taylor v. List, 880 F.2d 1040, 1044 (9th Cir.

1989), and we affirm.

       The district court properly granted summary judgment on Sevrence’s

deliberate indifference claims because Sevrence adduced no evidence creating a

genuine dispute of material fact as to whether appellees were deliberately

indifferent to Sevrence’s medical condition. See Toguchi v. Chung, 391 F.3d 1051,

1058 (9th Cir. 2004) (prisoner’s disagreement with doctors’ prescribed course of

treatment will not establish deliberate indifference in the absence of evidence that

treatment was medically unreasonable under the circumstances).

       Sevrence’s “motion to include new papers” is denied, and appellees’ motion

to strike the portions of Sevrence’s reply brief that include exhibits not contained

in the district court record is granted. See Tonry v. Sec. Experts, Inc., 20 F.3d 967,

974 (9th Cir. 1994) (“[It is a] basic tenet of appellate jurisprudence . . . that parties

may not unilaterally supplement the record on appeal with evidence not reviewed

by the court below.”).

       AFFIRMED.




                                            2                                      11-15234